— Order of the Supreme Court, New York County, entered on January 14, 1983 (Alvin F. Klein, J.) is modified, on the law, the facts and in the exercise of discretion, to the extent of striking interrogatories Nos. 1, 5, 6, 7 and 12, denying plaintiff’s motion for a protective order in respect to the first set of interrogatories served by the defendant Raffe on December 10, 1982, and directing the plaintiffs to answer the interrogatories as revised within 15 days of service upon them of a copy of this court’s order, with costs, and otherwise affirmed. Order of the Supreme Court, New York County, dated March 17, 1983 (Alvin F. Klein, J.) is reversed, on the law, the facts and in the exercise of discretion and plaintiff’s motion for a protective order is denied and the plaintiffs are directed to appear for deposition upon oral examination and to produce such documents as are described in the interrogatories served on December 10, 1982, which also request such documents, to the extent that said documents relate solely to the issue of attorney’s fees, costs, damages and penalties sought to be recovered in the second and third causes of action, said deposition to take place on a date and time agreed to by the parties, but in no event later than 30 days following service upon the plaintiffs of a copy of this court’s order, with costs. Appeal from the order of Supreme Court, New York County, March 8,1983 (Alvin F. Klein, J.), is dismissed, without costs, since no appeal lies from the denial of a motion to reargue. Following the grant of summary judgment to plaintiffs as to defendant Raffe’s liability upon certain unconditional guarantees given by him to plaintiff’s testator, defendant sought to resume his efforts to obtain discovery which had been stayed by reason of the pendency of the motion for summary judgment (CPLR 3214, subd [b]). He again served a set of interrogatories, identical to those previously served. Plaintiffs’ opposition to these interrogatories, as expressed in their motion for a protective order, was predicated solely on the ground that, in granting summary judgment against the defendant Raffe on the second and third causes of action of complaint wherein recovery of damages in excess of $150,000 was sought for “attorneys’ fees”, and “costs, penalties and expenses, direct and indirect”, the court had directed that the matter be “[s]et down for an immediate assessment of the” damages. Notwithstanding the fact that an immediate trial had been granted by memorandum decision dated October 28, 1982, no order was entered thereon until January 11,1983. In granting the motion for a protective order *801in its determination of January 11, which resulted in the order of January 14 appealed from, Special Term found that “[t]he demand for interrogatories, which are overbroad and burdensome, can only serve to delay the proceedings.” Significantly, the January 11 order entered on the October 28 memorandum decision granting an “immediate trial”, provided, in what is apparently the customary form, that the calendar clerk should place the matter on the appropriate calendar “upon the filing of a Note of Issue and Statement of Readiness and payment of proper fees.” Defendant’s motion to reargue the grant of the protective order similarly was denied. On or about January 31, 1983, he served a notice of deposition upon oral examination and a demand for document production for discovery pursuant to CPLR 3120 (subd [a]), seeking documents specified in the interrogatories previously served in December, 1982. Plaintiffs had, meanwhile, on or about February 1, filed their note of issue and statement of readiness in which they represented that no discovery proceedings were required, that there were no outstanding requests for discovery, that there had been a reasonable opportunity to complete (discovery) proceedings. In any event, plaintiff moved by notice dated February 14, 1982, returnable March 2, 1983, for a protective order against the notice of deposition and document production, once more claiming that defendant’s attempts to obtain discovery were “deliberately calculated toward unnecessarily delaying plaintiffs’ right to an immediate assessment of damages on their second and third causes of action”. Defendant opposed this motion and cross-moved to vacate the note of issue and statement of readiness and was joined in his motions by Puccini Clothes, Inc., one of the third-party defendants liable to indemnify Raffe on his liability to the plaintiffs. Once again Special Term granted a protective order, holding that “[t]he defendant’s notice for discovery at this late date could only serve to delay the proceedings.” Special Term’s repeated observation that defendant’s effort to obtain discovery came at a “late date” and “could only serve to delay the proceedings” overlooks the fact that defendant’s earlier attempt to have discovery through interrogatories was thwarted by plaintiffs’ motion for summary judgment. Defendant promptly renewed his efforts to obtain discovery once that stay was lifted by the grant of summary judgment. Indeed, defendant served a new set of interrogatories even before plaintiffs had settled an order on the October 28 decision granting summary judgment. The fact that the issue of liability had conclusively been determined adversely to defendant and an “immediate trial” ordered on the issue of damages, should not and does not deprive him of his right to discovery on that issue. Indeed, this court has said in a situation where it directed summary judgment in favor of a plaintiff on the issue of liability and directed an “immediate trial” on the issue of damages, that “[t]he ‘immediate trial’ to which plaintiffs are entitled on the issue of damages (CPLR 3212, subd [c]) should be held in abeyance until defendants have had an opportunity to depose plaintiffs and purchasers on that issue (Blasi v Checker Fuel Oil Corp., 20 Mise 2d 359; 4 Weinstein-Korn-Miller, NY Civ Prac, par 3212.4)” (Ficor, Inc. v National Kinney Corp., 67 AD2d 659, 660). To paraphrase the apt observation by the court in Blasi v Checker Fuel Oil Corp. (supra, at p 360), “[a] defendant already found liable * * * should not be driven blindly into a hearing to assess damages without prior opportunity to prepare for it, otherwise a speedy hearing would amount to punishment [of a defendant] who may be genuinely unaware of the true nature and extent of plaintiff’s [damages] * * * It would thus seem that the immediate hearing mandated by the rule should take place after the plaintiff’s [damages] are made known to the defendant [through appropriate discovery], procedurally possible by plaintiff’s compliance with the readiness rule.” Concur — Kupferman, J. P., Sandler, Sullivan and Alexander, JJ.